 

AO 2453 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled) Page l of 1

UNITED STATES DISTRICT COURT
soUTHERN DIs'rRlCr oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Aftcr November l, 1987)

Jesus Beltran_GOnZaleZ Case Number: 3: l 8-mj-22429-KSC

Melissa Lubin

Defendam ’s A from ey

REGISTRATION NO. 80393298

THE DEFENDANT:
§ pleaded guilty to count(s) 1 Of Complaint

§ Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) l
|:l The defendant has been found not guilty on count(s)
§ Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED l

Assessrnent: $l() WAIVED

§ Fine: WAIVED

§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Friday, October 26, 2018
Date of,l_r__nposition of Sentence

 

   

 

FlLED

  

 

 

 

 

 

 

 

, . _r »““'T_“.-"" "`-"-¥-q-;_~:_~*""
Oct 26 2018 HONORABLE KAREN S. CRAWFORD
cl.ERK, u.s. ols'mlcT couRT UNITED STATES MAGISTRATE JUDGE
souTl-:ERN olsrmc'r oF cAl.lFoanA
BY s!ericas DEPU"

 

3:18-mj-22429-KSC

 

